DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of January 10, 2021, no information disclosure statement has been made of record. Examiner reminds Applicant of their duty of disclosure under 37 CFR 1.56, and reminds Applicant an ISR from the ISA for the PCT applicant was published on December 11, 2020 and needs to be made of record on an IDS.

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendment to the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation:
wherein a gate metal channel is further disposed under the gate metal layer, and a gate dielectric channel is further disposed under the gate insulator to form a self-aligned gate structure.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11,
Claim 11 is rejected because Applicant does not have written description support for the limitation:
wherein a gate metal channel is further disposed under the gate metal layer, and a gate dielectric channel is further disposed under the gate insulator to form a self-aligned gate structure.
This is because no-where in the specification does it 1) show what this structure is, 2) tell one of ordinary skill in the art what a gate metal channel is made of, 3) tell one of ordinary skill in the art what a gate dielectric channel is made of, and at least 4) how placing the gate metal channel layer under the gate metal layer, and how placing the gate dielectric channel under the gate insulator forms a self-aligned gate. Further, as far as Examiner can tell Applicant only mentions these two elements in ¶¶ 0026, and 67, and neither one of these paragraphs provides answers which one of ordinary skill in the art would need to make (i.e. recreate) the claimed invention. 
	Thus, based upon the above, the claim lacks written description support, and Applicant does not have possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
Claim 11 is indefinite because of the terms:
gate metal channel, and
gate dielectric channel.
These are not terms of art, nor does the specification provide a definition or description of what these terms mean.
	One of ordinary skill in the art knows what a gate metal is, they know what a metal channel is, but they would not know what a gate metal channel is. Similarly, one of ordinary skill in the art knows what a gate dielectric is, they know what a channel is, but not what a gate dielectric channel is.
	As best Examiner understands the limitation Applicant is attempting to claim a double gate structure. This understanding is based solely on Applicant’s argument, remarks filed Match 24, 2022, pg. 11 at ¶ 4, and not on Applicant’s filed disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka (US 9,337,347 B2) (“Koezuka”), in view of Okazaki et al. (US 2013/0244374 A1) (“Okazaki”), in view of Ieda (US 8,441,009 B2) (“Ieda”).
Regarding claim 11, Koezuka teaches at least in figure 1:
a substrate (100; Col. 6 at lines 9-15, where glass can be used); 
a buffer layer (102; Col. 6 at lines 26-35, where silicon oxide can be used) disposed on the substrate (100); 
a first channel layer (104/104a; col. 8 at lines 19-40, where In-Sn-Hf-ZnO, Hf-In-Al-ZnO, or at least In-Hf-Ga-ZnO can be used) disposed on the buffer layer (102), and
wherein a thickness of the first channel layer ranges between 30 nm and  50nm (according to Koezuka the thickness of the first channel layer 104/104a is “depend[s] on the oxide semiconductor material to be used, the usage, or the like; thus the thickness may be determined as appropriate in accordance with the material, the usage, or the like.” Col. 11 at lines 24-27. Koezuka also teaches that the thickness needs to be at least 3nm, however, Koezuka does not place an upper limit on said thickness. Therefore, it appears that the thickness of the first channel layer is a result effective variable based upon the material, the usage, and the like as taught by Koezuka. Therefore, with respect to thickness of the first channel layer, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.);
wherein the first channel layer (104) is composed of a wide bandgap oxide semiconductor (104 has the material disclosed by Applicant); 
a second channel layer (106/106a; Col. 13 at lines 13-15, InGaZnO can be used; Col. 12 at lines 27-30, where a material used for 104/104a can be used such as In-Sn-ZnO, or ITZO) disposed on the first channel layer (104/104a), 
wherein the second channel layer (106/106a) is composed of a high-mobility oxide semiconductor (106 has the same material disclosed by Applicant), and
wherein a thickness of the second channel layer (106/106a) ranges between 5nm and 10nm (Koezuka teaches in col. 12-15 at lines 25-55 how to form the second channel layer 106/106a. Koezuka teaches that it is formed in a similar fashion to the first channel layer 104/104a. As can be be from figure 1 we know the second channel layer 106/106a is thinner than the first channel layer 104/104a, and from col. 14 at lines 47-51 that it has to be at least 3 nm thick, but preferably 5nm, since this is the thickness of crystallization with the interface of the first channel layer 104/104a. Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Koezuka and form the second channel layer in accordance with the teachings of Koezuka. This is because it appears that the thickness of the first channel layer is a result effective variable based upon the material, the usage, and the like as taught by Koezuka. Therefore, with respect to thickness of the second channel layer, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.);

a gate insulator (112) disposed on the second channel layer (106/106a); 
a gate metal layer (114) disposed on the gate insulator (112)to define a gate area of the oxide thin- film transistor device (114 is so defined); 
an interlayer dielectric (116 or 118) disposed on the buffer layer (102), the first channel layer (104/104a), the second channel layer (106/106a), the gate insulator (112), and the gate metal layer (114).

Koezuka does not teach: 
a source channel and a drain channel disposed in the interlayer dielectric, 
wherein the source channel and the drain channel are connected to the second channel layer; and 
a source metal layer and a drain metal layer disposed on the interlayer dielectric, to define a source area and a drain area of the oxide thin-film transistor device.

This is because Koezuka teaches:
A different variation of the source/drain electrodes. Where Koezuka’s source/drain electrodes (110a-b) are conformal to the channel (104-106) and do not extend vertically through a via.

Okazaki teaches at least in figures 8B and 15B:
a source channel (figure 8B the via portion of 127a) and a drain channel (figure 8B the via portion of 127b) disposed in the interlayer dielectric (figure 8B element 123), 
wherein the source channel and the drain channel (figure 8B elements 127a-b) are connected to the channel layer (130); and 
a source metal layer (top portion of figure 8B element 127a) and a drain metal layer (top portion of figure 8B element 127b) disposed on the interlayer dielectric (123), to define a source area and a drain area of the oxide thin-film transistor device (127a-b so define).
It would have been obvious to one of ordinary skill in the art to replace the source/drain electrodes of Koezuka with the source drain electrodes of Okazaki because as shown in figures 8B and 15B of Okazaki the electrodes are obvious variants of each other. Where Okazaki figure 15B shows that 127a-b are the same type of electrodes used in Koezuka. Thus, based upon the prior art it would have been obvious to one of ordinary skill in the art to substitute one known style (variant) of electrodes for another.

The combination of Koezuka and Okazaki teach:
the source channel and the drain channel (Okazaki figure 8B elements 127a-b) are connected to the second channel layer (Koezuka 106/106a).

The combination of Koezuka and Okazaki do not teach:
wherein a gate metal channel is further disposed under the gate metal layer, and a gate dielectric channel is further disposed under the gate insulator to form a self-aligned gate structure.

Ieda teaches at least in figure 3:
wherein a gate metal channel (18) is further disposed under the gate metal layer (26), and 
a gate dielectric channel (24) is further disposed under the gate insulator (25) to form a self-aligned gate structure (this is a product-by-process limitation. Under MPEP 2113, the product is not limited by the process. Here the final product is described by the layering of the gate metal channel, the gate metal layer, the gate dielectric channel, and the gate insulator. Therefore, the prior art teaches this limitation. 
It would have been obvious to one of ordinary skill in the art to combine Ieda with the prior art because Ieda teaches one of ordinary skill in the art how to create a TFT memory device from a TFT transistor.

Regarding claim 12, Koezuka teaches at least in figure 1:
wherein the buffer layer comprises SiO2 (102; Col. 6 at lines 26-35, where silicon oxide can be used).
Regarding claim 13, Koezuka teaches at least in figure 1:
wherein the substrate comprises glass and/or polyimide (100; Col. 6 at lines 9-15, where glass can be used).
Regarding claim 14, Koezuka teaches at least in figure 1:
herein the wide bandgap oxide semiconductor comprises Hf-In-Zn-O (104/104a; col. 8 at lines 19-40, where In-Sn-Hf-ZnO, Hf-In-Al-ZnO, or at least In-Hf-Ga-ZnO can be used; These materials all comprise Hf-In-Zn-O).
Regarding claims 15-16, Koezuka teaches at least in figure 1:
wherein the high-mobility oxide semiconductor comprises IGZO, or ITZO (106/106a; Col. 13 at lines 13-15, InGaZnO can be used; Col. 12 at lines 27-30, where a material used for 104/104a can be used such as In-Sn-ZnO, or ITZO) disposed on the first channel layer (104/104a)).

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Koezuka does not teach:
The thickness of the first channel layer and the thickness of the second channel layer.
However, Koezuka teaches:
The steps necessary to form the first semiconductor layer. Col. 9-12 at lines 17-24. Further, Koezuka teaches that the thickness of the first semiconductor layer is a result effective variable based on the material chosen or the use of the device. 
Koezuka teaches the thickness of the first semiconductor layer is a result effective variable based upon the “oxide semiconductor material to be used, the usage, or the like.” Col. 11 at lines 24-27.
Koezuka also teaches how to form the second semiconductor layer. Col. 12-14 at lines 25-40. Koezuka also teaches that the formation of the second semiconductor layer uses a similar process to the formation of the first semiconductor layer. Id.
Koezuka teaches a minimun thickness of the second semiconductor layer. col. 14 at lines 47-51.
Koezuka also teaches that resistivity of the device is a result effective variable based upon the materials chosen for the layers, and the total thickness of the oxide semiconductors layers. Col. 18-19 at lines 54-13.
Thus, based upon the teachings of Koezuka, with respect to the limitations concerning the thickness of the oxide semiconductor layers, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the thicknesses would be obvious to one of ordinary skill in the art.
	Applicant also asserts that Koezuka teaches that the total thickness of the first and second channel layer is 30 nm, and because of this it does not teach the total thickness of the first and second channel layer.
This argument is unpersuasive. It is unpersuasive because it is a single non-limiting example of the thickness of the first and second channel layer, and does not take into account the entirety of the teachings of Koezuka which allows much more freedom in the design than argued by Applicant. As such this argument is unpersuasive. 
In regards to the remainder of Applicant’s arguments ,Applicant’s amendments and arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koezuka, in view of Okazaki, in view of Ieda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822